      Case 5:18-cv-00555-XR Document 250-8 Filed 08/21/20 Page 1 of 4




U.S. Department of Justice




GUIDANCE TO AGENCIES REGARDING
SUBMISSION OF RELEVANT FEDERAL
      RECORDS TO THE NICS




                             March 2013




                                                                        USA00016664
         Case 5:18-cv-00555-XR Document 250-8 Filed 08/21/20 Page 2 of 4




        On January 16, 2013,the President issued a Memorandum aimed at strengthening the
 accuracy and efficiency ofthe federal background check system for firearms purchases. That
 Memorandum directed the Department of Justice("Department")to provide guidance to
 agencies regarding the identification and sharing of relevant federal records for this purpose.
 This document fulfills the President's directive.

         The Brady Handgun Violence Prevention Act of 1993 required the Attorney General to
 establish a system so that federal firearms dealers, prior to transferring a firearm, could
 determine whether a potential buyer is prohibited from receiving the firearm under the federal
 Gun Control Act of 1968 or state law. That system—the National Instant Criminal Background
 Check System ("NICS")—became operational on November 30, 1998. Since that time, the
 NICS has been instrumental in denying the transfer offirearms to criminals and other persons for
 whom possession is against the law.

         The ability ofthe NICS to determine quickly and effectively whether an individual is
 prohibited from possessing or receiving a firearm depends on the completeness and accuracy of
 the information made available to it by federal, state and tribal authorities. The NICS
 Improvement Amendments Act of 2007("NIAA'), 18 U.S.C. § 922 note, was a bipartisan effort
 to strengthen the NICS by increasing the quantity and quality of relevant records accessible to
 the system. Among its requirements, the NIAA mandates that federal departments and agencies
("agencies") provide relevant information to the Attorney General for the NICS on no less than a
 quarterly basis. Importantly, the statute specifies that federal agencies must provide this
 information "notwithstanding any other law," and, as a result, information can be shared by your
 agency despite the otherwise applicable limitations ofthe Privacy Act, Health Insurance
 Portability and Accountability Act and other laws. For any information so provided, the NIAA
 also requires federal agencies to update, correct, modify or remove records once they become
 aware that the information is no longer prohibiting under the Gun Control Act.

         While a great deal of progress has been made, the goals envisioned by the NIAA have yet
 to be fully realized. Recognizing that we can all do more to prevent gun violence, the President
 issued a Memorandum directing the heads of all executive departments and agencies to prioritize
 the submission on a regular and ongoing basis of relevant federal records to the NICS. In that
 same Memorandum,the President directed the Department to issue this Guidance and further
 directed agencies to submit a report and implementation plan concerning relevant records in their
 possession and to submit annual reports on their progress thereafter.

        Section I of this Guidance addresses which records are "relevant" for purposes ofthis
Presidential Memorandum,including a discussion of each ofthe ten categories of persons who
are prohibited from possessing or receiving a firearm by federal law. Section II clarifies when an
agency "possesses" records that, consistent with this Presidential Memorandum, must be
submitted to the NICS. Section III explains where and how, as a technical matter, an agency
should submit relevant information or records in its possession and explains the requirement to
update, correct, modify and/or remove records from the NICS. Section IV discusses the contents
ofthe(1)Report and Implementation Plan that agencies must submit, and (2)the annual report
that agencies possessing relevant records must submit. Please note that nothing in this Guidance
is intended to reduce the number or type of records that your agency currently submits to the

                                                 1




                                                                                                   USA00016665
         Case 5:18-cv-00555-XR Document 250-8 Filed 08/21/20 Page 3 of 4




       B.      Special Circumstances that Mav Justifv Exceptions to Agencies' General
               Obligation to Submit All Relevant Records that they Create

        The accuracy and efficacy of the background check system depends upon the greatest
possible agency effort to submit all relevant records. The Department's consultation with
affected agencies, however, made clear that there may be some limited circumstances in which
narrow exceptions to the usual submission requirements might be warranted, particularly with
respect to certain historical records. The following list is illustrative ofthe kinds offactors that
may, in unusual cases,justify such an exception.

       • Where submission ofthe record would substantially undermine another program or
         policy interest. For example, an agency may believe that submission of certain
         records, such as medical records created in a clinical setting, would present a serious
         deterrent to people seeking treatment, benefits or other services that the agency
         provides. In such cases, the agency must be able to show that the policy interests the
         agency seeks to protect substantially outweigh the countervailing interest in
         submission of all relevant records to the NICS.

       • Where submission would be inconsistent with confidentiality or limited use
         assurances made when the record was obtained. For example, if an agency made a
         promise of confidentiality to secure a research subject's participation in a study, an
         exception to the general rule of submission might be justified. (In such cases, the
         agency should consider whether it makes sense to modify such confidentiality
         assurances on a prospective basis.)

       • Where previous record-keeping practices prevent the agency todayfrom determining
         which records are relevant. For example,if an agency makes relevant alternate or
         representative payee designations, but prior record-keeping practices make it
         impossible to determine whether those decisions were made on the basis of mental as
         opposed to physical disability, an exception may be justified. (In such cases, the
         agency should modify those record-keeping practices on a prospective basis in order
         to permit such a determination.)

       • Where the logistical hurdles associated with producing the records would be
         prohibitive. For example, if an agency maintains paper records that, though
         potentially relevant, are many decades old, are unscannable and thus would need to
         be reviewed by hand, and are stored in boxes across multiple locations, the logistical
         burdens associated with submission ofthose records might be deemed
         insurmountable and justify an exception.

       Please note that considerations like these will not always or even frequently justify an
exception; the burden remains on the agency to establish that unusual circumstances justify a
departure from the baseline obligation to submit all relevant records. Nor is the list exclusive;
your agency may have a particular basis to argue for an exception that is not noted here.


                                                 13




                                                                                                    USA00016677
        Case 5:18-cv-00555-XR Document 250-8 Filed 08/21/20 Page 4 of 4




      7. Additional steps that will be taken within 1 year of the report to improve the
         processes by which records are identified, made accessible, and corrected, modified
         or removed.

      Directions for Submitting Annual Report. To submit your agency's Annual Report, e-
mail the document to nicsccc@leo.gov.




                                             18




                                                                                               USA00016682
